Matter of Goetz Fitzpatrick LLP v OTR Media Group, Inc. (2021 NY Slip Op 01374)





Matter of Goetz Fitzpatrick LLP v OTR Media Group, Inc.


2021 NY Slip Op 01374


Decided on March 09, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 09, 2021

Before: Manzanet-Daniels, J.P., Kapnick, Kennedy, Shulman, JJ. 


Index No. 157903/18 Appeal No. 13319N Case No. 2020-04025 

[*1]In the Matter of Goetz Fitzpatrick LLP, Petitioner-Appellant,
vOTR Media Group, Inc., Respondent-Respondent.


Goetz Fitzpatrick LLP, New York (Scott D. Simon of counsel), for appellant.
Edelstein & Grossman, New York (Jonathan I. Edelstein of counsel), for respondent.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered May 27, 2020, which, to the extent appealed from as limited by the briefs, denied the motion of petitioner Goetz Fitzpatrick LLP (Goetz) to impose contempt sanctions personally on Aharon Noe, also known as Ari Noe, principal of respondent OTR Media Group, Inc. (OTR) for OTR's failure to respond to postjudgment subpoenas, unanimously reversed, on the law, with costs, the motion to hold Noe in contempt granted, and the matter remanded for the imposition of sanctions.
This special proceeding was commenced to compel OTR to respond to an information subpoena and subpoena duces tecum (collectively, the subpoenas), served by Goetz. In an order dated October 22, 2019, Supreme Court found OTR in contempt due to its failure to respond and gave OTR an opportunity to purge that contempt.
On this motion, Goetz seeks an order holding both OTR and Noe, OTR's principal, in contempt for OTR's continued failure and refusal to respond to the subpoenas. The motion court erred in failing to find Noe, OTR's president and purported sole employee, in contempt since Noe was served with the subpoenas and made assurances that OTR would comply, but has refused and failed to do so (see Matter of Wimbledon Fin. Master Fund, Ltd. v Bergstein, 173 AD3d 401 [1st Dept 2019], lv dismissed 34 NY3d 1152 [2020]; N.A. Dev. Co. v Jones, 99 AD2d 238, 239 [1st Dept 1984]).	 
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 9, 2021